Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered March 26, 1986, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
*548Ordered that the judgment is affirmed.
The Trial Judge did not abuse her discretion in permitting the prosecutor to inquire into three previous convictions of the defendant for larceny which were highly probative of the "defendant’s willingness to advance his self-interest at the expense of others” (People v Williams, 108 AD2d 767; see, People v Sandoval, 34 NY2d 371; People v Torres, 110 AD2d 794). Nor did the admission of the defendant’s suppressed statement to the officer on rebuttal constitute error (People v Wise, 46 NY2d 321; People v Guidice, 83 AD2d 756). Although several of the prosecutor’s remarks were better left unsaid, such remarks did not operate to deprive the defendant of a fair trial (see, People v Gonzalez, 102 AD2d 895). Mangano, J. P., Weinstein, Kooper and Harwood, JJ., concur.